Citation Nr: 1034361	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-40 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to May 1981. The 
appellant is the Veteran's surviving spouse.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a petition to reopen a claim for service 
connection for the cause of the Veteran's death.

In December 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge, a transcript of which is of 
record.

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted the basis of the prior 
determination and noted the element of the claim that was lacking 
to substantiate the claim for benefits. In addition, the VLJ 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim. Moreover, 
neither the appellant nor her representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing.              By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the appellant, through her testimony, 
demonstrated that she had actual knowledge of the elements 
necessary to substantiate her claim for benefits.              As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with            the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate             the 
claim based on the current record.

In its December 2007 decision, the Board reopened the claim 
before it. The Board then remanded the claim for service 
connection for the cause of the Veteran's death to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development. The case has since returned for appellate 
disposition. 


FINDINGS OF FACT

1.	The Veteran died from a heart attack due to arteriosclerotic 
cardiovascular disease.

2.	Arteriosclerotic cardiovascular disease in all reasonable 
likelihood was incurred in military service, or originated to a 
compensable degree within one-year of            the Veteran's 
separation from service.


CONCLUSION OF LAW

The criteria are met to establish service connection for the 
cause of the Veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

As indicated below, the Board is granting the benefit sought on 
appeal of entitlement to service connection for the cause of the 
Veteran's death. Hence, even assuming, without deciding, that any 
error was committed as to implementation of the VCAA's duty to 
notify and assist provisions, such error was harmless in its 
application to adjudication of this matter, and need not be 
further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 



Background and Analysis

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to death. 38 U.S.C.A. § 
1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010). This 
determination will be made by exercising sound judgment, without 
recourse to speculation, after a careful analysis of all the 
facts and circumstances surrounding the death, including, 
particularly, autopsy reports. Id. A service-connected disability 
will be considered the principal cause of death when the 
disability singly or jointly with some other condition was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b). A contributory cause of 
death is inherently one not related to the principal cause. In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown there was a causal connection. 38 C.F.R.                  
§ 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 
168-69 (1992) (addressing requirements for consideration of 
disabilities attributable to service     as contributory, as well 
as direct cause of death in dependency and indemnity compensation 
(DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

The death certificate on file in this case indicates that the 
Veteran passed away in August 1984 from arteriosclerotic 
cardiovascular disease. An autopsy report confirms that the cause 
of death was a heart attack due to arteriosclerotic 
cardiovascular disease. 


The December 1984 correspondence from the Deputy Chief Medical 
Examiner for the city of Jacksonville, Florida, who conducted the 
autopsy, states the opinion that the Veteran's heart disease 
(coronary artery occlusion by arteriosclerosis) started some 
years back, probably more than three years ago, and over the 
years,               the coronaries had gradually developed to 
the state posthumously of 50 to 90 percent occlusion. According 
to this physician, it generally would take time to reach this 
level of condition of the coronary arteries.

The Veteran's complete documentation of service medical history, 
or service treatment records (STRs), is not of record. An initial 
search with the National Personnel Records Center for the STRs 
conducted in August 1984 was negative. The NPRC did provide 
information that all medical records for the Veteran had been 
sent to the U. S. Air Force regional hospital at Maxwell Air 
Force Base, Alabama. 

A November 1984 RO request with Maxwell AFB for treatment records 
pertaining to the Veteran yielded a negative reply. In January 
1985, Maxwell AFB confirmed that no records were on file for the 
Veteran.

The appellant filed the current petition to reopen her previously 
denied claim for service connection for the cause of the 
Veteran's death in February 2003.                 As indicated, 
that claim is now reopened. The issue presently before the Board 
is the underlying claim for service connection for cause of 
death.

A July 2003 letter from the Department of the Air Force indicates 
that the Veteran's STRs also may have been on file at the base 
hospital at the Jacksonville Naval       Air Station.

The appellant herself recalls that the Veteran had some form of 
treatment for either a mild heart attack, or symptoms of a heart 
condition prior to his military retirement in 1981 at Shaw AFB, 
South Carolina. The appellant contends that the Veteran's 
supervisor at the time brought the Veteran to that medical 
facility, and that he was treated for a four-day period and then 
released. 

Subsequent RO records requests yielded no documentation from the          
Jacksonville NAS. 

As to records from Shaw AFB, some documentation was found. These 
medical records indicate that the Veteran was admitted to that 
facility in March 1979 for a 10-day history of right chest pain, 
with onset following a routine cold with severe coughing. For the 
five or six days prior to admission the pain in the posterior 
right chest had persisted and become worse with sneezing, 
coughing and certain motions. The Veteran had never had a 
previous similar episode, and never had any serious childhood or 
adult illnesses. Pertinent physical examination findings were 
that the heart had regular rate and rhythm without murmur, and 
there was no tenderness to compression of the chest. An EKG study 
was within normal limits. Following a five-day hospital admission 
the diagnosis was acute inflammatory process of            the 
right shoulder, anatomical location undetermined. The Veteran was 
placed on temporary leave status thereafter for inflammatory 
process of the right shoulder girdle. In addition, accompanying 
the foregoing medical records was a report from the NPRC that a 
search for records from 1980 to 1981 was conducted, but nothing 
had been located. 

In September 2009, a VA medical opinion was obtained regarding 
whether            the Veteran's arteriosclerotic disease was 
etiologically or causally related to his military service. The 
examining physician indicated his review of the contents of the 
claims file, including the autopsy report, correspondence from 
the Deputy Chief Medical Examiner, and March 1979 hospitalization 
records from Shaw AFB.         Also indicated was review of 
applicable medical literature. The VA examiner considered as 
pertinent background information that atherosclerosis is a 
chronic process and for most of the time it remains asymptomatic. 
Atherosclerotic plaques would grow with age, however, the growth 
of the lesion is nonlinear, i.e., there will be periods of slow 
growth interspersed with rapid progression. The development of 
atherosclerotic plaque would occur over a period of years to 
decades. Acute myocardial infarction, on the other hand, was an 
acute event. There were multiple risk factors for the development 
of atherosclerosis, the primary risk factors being 
hyperlipidemia, diabetes mellitus, hypertension, smoking, male 
gender, and positive family history.

The VA examiner proceeded to consider the particular 
circumstances of this case.  The examiner stated that if the only 
question to be answered was whether              the Veteran 
could have had atherosclerosis prior to his retirement from 
military service three years earlier, based on the foregoing 
information, the answer would be yes. The only specific risk 
factor that could be identified based on review of the medical 
record was cigarette smoking of two packs per day, which was 
significant. There was no mention of hyperlipidemia, 
hypertension, or diabetes. Information as to family history was 
unavailable. There was no evidence of development of symptomatic 
heart disease or the presence of myocardial infarction in 
service.          The only hospitalization was in March 1979 for 
right chest pain and right shoulder area pain. The EKG at that 
time did not show any evidence of acute or old myocardial 
infarction. The VA examiner concluded that in view of the above,              
the Veteran's arteriosclerotic heart disease was less likely as 
not etiologically or causally related to his military service. 

As a preliminary consideration to discussion of the merits of 
this case, the Board notes at the outset that clearly not all of 
the Veteran's STRs are of record, and this fact has duly been 
taken into account. In situations where the service records are 
incomplete, lost or presumed destroyed through no fault of the 
veteran, VA has a heightened duty to assist in the development of 
the case, as well as a heightened obligation to explain findings 
and conclusions and to consider carefully the benefit-of-the-
doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 
See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). Thus 
far, all reasonable measures to assist the appellant in obtaining 
further STRs have been carried out. The Board further recognizes 
the concomitant duty to carefully explain the reasons and bases 
for the instant decision. 

Having comprehensively reviewed the record in this case, the 
Board concludes that service connection for the cause of the 
Veteran's death has been established.           The competent and 
probative evidence essentially demonstrates that in all 
likelihood a disability of service origin caused, or 
substantially contributed to            the Veteran's death. The 
case history does not show that the Veteran during his lifetime 
had any service-connected disabilities. The determinative 
question towards resolving this claim therefore is whether 
arteriosclerotic heart disease, the condition listed as the sole 
cause of death, is a disability incidental to the Veteran's 
military service. The Board has considered this matter in view of 
the competent medical evidence, and well as competent lay 
testimony from the Veteran's widow as to what she witnessed the 
Veteran undergo as far as potentially relevant medical treatment 
during his military service. 

To warrant a finding of service connection for the cause of the 
Veteran's death in this instance, the competent evidence would 
need to show in-service incurrence or aggravation of 
arteriosclerotic heart disease, or stated another way, that heart 
disease would have been a service-connected disability. Given the 
dearth of STRs on file, the Board recognizes this is a difficult 
determination at best. That said,          as further assistance 
in determining the basis for the cause of the Veteran's death 
from available medical history, there have been obtained both 
private and VA medical opinions on this subject as to the 
determination of causation, to provide for a more comprehensive 
evidentiary grounds to consider this matter. 

The applicable law on presumptive service connection applies here 
as well as              the provisions for when involving chronic 
diseases. Under pertinent law, where a cardiovascular disorder 
has manifested within one-year of service to at least a 
compensable degree, that condition may be presumed service-
connected, without further need for medical evidence 
demonstrating a causal relationship to military service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Consequently, 
were there evidence establishing the presence of cardiovascular 
disease to a compensable level within one-year of the Veteran's 
separation from service in May 1981, this would indicate in-
service incurrence of cardiovascular disease.

Considering the medical evidence of record, there is the December 
1984 physician's opinion from the Deputy Chief Medical Examiner 
to the effect that the Veteran's heart disease most likely had 
its onset more than three years prior to his death, given that 
the coronary arteries had gradually developed to the state of 50 
to 90 percent occlusion. On carefully reviewing the available 
evidence, the Board assigns substantial probative weight to this 
medical opinion, given that it is grounded in familiarity with 
the Veteran's medical history, and is a straightforward 
assessment of medical probability in light of the specific 
circumstances of this case. See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (indicating importance to persuasive value of a 
medical opinion having supporting clinical data or other 
rationale). The conclusion of the medical examiner was 
essentially that in all likelihood coronary artery disease at an 
advanced stage as shown likely had an origin several years 
previously, which would place the onset of heart disease during 
service, or at least within the applicable one-year presumptive 
period following service separation. Given the gradual onset of a 
disorder such as heart disease, the rationale provided is found 
to be compelling. Furthermore, the Board gives substantial weight 
to the facts that this is evidence was provided by a Deputy Chief 
Medical Examiner following the autopsy he performed shortly after 
the Veteran's death. 

The Board recognizes that there is no medical documentation which 
immediately on its face establishes in-service incurrence of 
cardiovascular disease. However, this conceivably has as much to 
do with the fact that STRs are missing in this case, as any lack 
of pertinent medical treatment. Notably, also, is the March 1979 
episode of inpatient treatment at Shaw AFB. While the Veteran was 
initially admitted for complaints of right side chest pain, and 
was eventually diagnosed with inflammatory process of the right 
shoulder, anatomical location undetermined, the Board observes 
that a consistent complaint throughout treatment was of chest 
pain, and that this incident of treatment is roughly 
contemporaneous with when the appellant recalls the Veteran told 
her he had undergone treatment for a mild heart attack. 

Likewise, it is considered that a September 2009 VA examiner's 
opinion weighed in against the likelihood of an etiological 
relationship between the Veteran's condition of arteriosclerotic 
heart disease, and his military service. This notwithstanding, 
while the VA examiner considered that the Veteran did not have a 
history of specific risk factors or pertinent treatment for heart 
disease, the VA physician never further articulated any sound 
basis upon which to refute the conclusion of the December 1984 
medical examiner. Essentially, the point raised in that December 
1984 opinion remains unrefuted that coronary artery disease with 
50 to 90 percent occlusion most likely would have had an onset of 
significantly longer than just three years. The VA examiner is 
correct in stating that there is no certainty that heart disease 
began in service, but his opinion also does not rule out the 
probability that such was the case. Given that the rationale 
articulated by the December 1984 medical examiner remains 
uncontroverted, and clearly links the onset of heart disease to a 
period during service, this opinion remains highly probative. See 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an opinion 
under the circumstances). See also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). At the very minimum,         
the evidence both for and against the claim is in relative 
equipoise, under which circumstances VA's benefit-of-the-doubt 
doctrine warrants resolution of all reasonable doubt in the 
appellant's favor in this case. See 38 U.S.C.A. § 5107(b);  38 
C.F.R. § 3.102. 

Accordingly, the Board concludes that the Veteran's 
cardiovascular disease in all likelihood was incurred in service, 
or within one-year of military separation. On this basis, service 
connection for the cause of the Veteran's death is being granted. 


ORDER

Service connection for the cause of the Veteran's death is 
granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


